ACCEPTED
                                                                                             03-14-00505-CV
                                                                                                     6087966
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       7/15/2015 11:59:06 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                             CASE NO. 03-14-00505-CV
                         IN THE 3rd COURT OF APPEALS
                                                                           FILED IN
                        Trial Court Case Number 253,616-C           3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                    7/15/2015 11:59:06 PM
                                                                        JEFFREY D. KYLE
                                 JERRY HOFROCK                               Clerk
                                     Appellant,
                                           v.
                                  JUDY HORNSBY

       DEFENDANT'S         THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE             COURT OF APPEALS:

       Jerry Hofrock, Appellant, moves this Court to grant an extension of time to

file Appellant's Brief, and respectfully states:

       1.      Appellant's Brief was due on June 15, 2015. Appellant submitted a

second motion for extension of time, to extend the time to file to July 15, 2015,

although it appears the court did not grant the motion.

       2.      Appellant seeks a thirty day extension of time to file Appellant's Brief

form the due date of the filing of the Brief, which would make Appellant's Brief

due on or before July 15,2015.

       3.      Appellant has completed the brief and submits it at the same time as

this motion.

       4.      Appellant apologizes to the Court for the requested delay, but has no

alternative.
      For these reasons, Jerry Hofrock requests that this court render an order

extending the time for filing Appellant's Brief to and including July 15,2015.

                                                    Respectfully submitted,




                                                  ~~       oock
                                                    1601 Eagle Wing
                                                    Cedar Park, Texas 78613
                                                    (512) 266-2822



                        CERTIFICATE OF CONFERENCE

      I, Jerry Hofrock, hereby certify that I called the office of John Stoebner on
July 14, 2015, to inform him of my intention of filing this motion to extend time. I
could not reach Mr. Stoebner personally, and I presume he would object to the
motion.



                           CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and correct copy of the attached
motions was sent by U. S. Postal Service on July 14,2015 to:

      John Stoebner
      2106 Bird Creek Drive
      Temple, Texas 76502